ORDER
BUA, District Judge.
Plaintiff’s motion for leave of court to seek expedited discovery relating to defendants’ fee petitions is denied.
Following the amendment of Rule 11 in 1983, the Advisory Committee declared that courts should allow discovery concerning Rule 11 sanctions “only in extraordinary circumstances.” Fed.R.Civ.P. 11 advisory committee’s note. Plaintiff Chester Borowski has failed to demonstrate such extraordinary circumstances in the instant case. Moreover, discovery would be particularly inappropriate in this instance. In presenting their fee petitions, defendants Depuy, Inc. and Stephen Bales have included sufficient details to render additional discovery unnecessary. Consequently, Bo-rowski’s motion seeking discovery related to the fee petitions is denied.